DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I.	Claims 1 and 3-18, drawn to a method of improving reproductive performance of an animal, classified in CPC class A61, subclass A61K, group 35/742, for example.
Group II.	Claim 2, drawn to a method of decreasing death loss and/or decreasing off-feed events for an animal, classified in CPC class A61, subclass A61P, group 3/00, for example.
Group III.	Claim 19, drawn to a method of improving milk production and/or milk quality in a dairy animal, classified in CPC class A23, subclass A23K, group 10/18, for example.
Group IV.	Claim 20, drawn to a method of inhibiting a disease or disorder in a dairy animal, classified in CPC class A23, subclass A23K, group 50/30, for example.
The inventions are distinct, each from the other because of the following reasons:
The several inventions above are independent and distinct, each from the other.  They have acquired a separate status in the art as a separate subject for inventive effect and require independent searches (as indicated by the different classification).  The search for each of the above inventions is not co-extensive particularly with regard to the literature search.  Further, a 
Because these inventions are distinct for the reasons given above and the search required for one group is not required for the other groups, restriction for examination purposes as indicated is proper.
 
Species Election
This application contains claims directed to the following patentably distinct species:
Group I – Claim 1 is generic
Species 1.	Applicants must elect a single discrete and disclosed species of an isolated Bacillus strain from claim 1.
AND
Species 2.	Applicants must elect a single discrete and disclosed species of an animal from claims 3-6 and 15-16. If a cow is elected, applicants must further elect a single discrete and disclosed species of an administration period from claims 15-16.
AND
Species 3.	Applicants must elect a single discrete and disclosed species of an antibiotic from claims 11-12. 
AND
Species 4.	Applicants must elect a single discrete and disclosed species of an enzyme from claims 13-14. 
OR

Species 5.	Applicants must elect a single discrete and disclosed species of an isolated Bacillus strain from claim 2. 
OR
Group III – Claim 19 is generic
Species 6.	Applicants must elect a single discrete and disclosed species of an isolated Bacillus strain from claim 19. 
OR
Group IV – Claim 20 is generic
Species 7.	Applicants must elect a single discrete and disclosed species of a disease or disorder from claim 20. 
AND
Species 8.	Applicants must elect a single discrete and disclosed species of an isolated Bacillus strain from claim 20.
Applicants are requested to further elect a single discrete and disclosed species of an isolated Bacillus strain from Species 1 AND a single discrete and disclosed species of an animal and/or a single discrete and disclosed species of an administration period from Species 2 AND a single discrete and disclosed species of an antibiotic from Species 3 AND a single discrete and disclosed species of an enzyme from Species 4 of Group I OR a single discrete and disclosed species of an isolated Bacillus strain from Species 5 of Group II OR a single discrete and disclosed species of an isolated Bacillus strain from Species 6 of Group III OR a single discrete and disclosed species of a disease or disorder from Species 7 AND a single discrete and disclosed species of an isolated Bacillus strain from Species 8 of Group IV.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claims are generic: Claim 1 of Group I, Claim 2 of Group II, Claim 19 of Group III, and Claim 20 of Group IV.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
	The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR l.48(b) and by the fee required under 37 CFR l.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN Y FAN whose telephone number is (571)270-3541.  The examiner can normally be reached on M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Lynn Y Fan/
Primary Examiner, Art Unit 1651